UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JLM COUTURE, INC.,

                               Plaintiff,

       -v-
                                                          CIVIL ACTION NO.: 20 Civ. 10575 (LTS) (SLC)

                                                                            ORDER
HAYLEY PAIGE GUTMAN,

                               Defendant.




SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the Initial Conference held today, the Court orders as follows:

       1. Defendant Conrad Clevlen shall answer, move, or otherwise respond to the First

             Amended Complaint (ECF No. 139) by July 26, 2021.

       2. The parties shall file their amended pleadings—Plaintiff JLM Couture, Inc.’s Second

             Amended Complaint (“SAC”), and Defendant Hayley Paige Gutman’s amended

             counterclaims/third-party claims (together, the “Amended Pleadings”)—by August

             13, 2021.

       3. Any motions to dismiss the Amended Pleadings by Plaintiff and Defendant Gutman

             (together, the “Renewed Motions to Dismiss”) shall be filed by September 27, 2021.

       4. Defendant Clevlen’s motion to dismiss the SAC (“Clevlen’s Second Motion to Dismiss”)

             shall be filed by October 1, 2021.

       5. Any opposition to the Renewed Motions to Dismiss shall be filed by November 8,

             2021.
         6. Plaintiff’s opposition to Clevlen’s Second Motion to Dismiss shall be filed by

            November 12, 2021.

         7. All reply memoranda shall be filed by December 12, 2021.

         8. The parties shall file a joint ESI Plan and proposed order to govern the preservation,

            collection and production of electronically stored information (the “ESI Proposal”) by

            July 30, 2021.

                a. In the event that the parties are unable to agree to the terms of the ESI

                    Proposal, they shall include their respective positions and proposed language

                    within the same ESI Proposal to facilitate the Court’s review.

         9. The Court holds in abeyance a ruling on the parties’ joint request to stay discovery

            pending dispositive motion practice (see ECF No. 188) until after the Renewed

            Motions to Dismiss are filed.

                a. A Telephone Status Conference to address discovery is scheduled for

                    Wednesday, October 6, 2021, at 10:00 am on the Court’s conference line. The

                    parties are directed to call: (866) 390-1828; access code: 380-9799, at the

                    scheduled time. The parties are not required to file a submission in advance

                    of this conference, but if elect to, the submission shall be filed no later than

                    Thursday, September 30, 2021.


Dated:          New York, New York
                July 8, 2021

                                                      SO ORDERED.




                                                 2
    _________________________
    SARAH L. CAVE
    United States Magistrate Judge




3
